Citation Nr: 1524820	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 70 percent prior to July 18, 2012 for service-connected schizophrenia, paranoid type. 


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This rating decision granted a 70 percent rating for schizophrenia, effective the date of the Veteran's increased rating claim.  A January 2010 VA examination report was then associated with the claims file within one year of the February 2009 rating decision.  An April 2010 rating decision discussed this new and material evidence and continued the 70 percent rating.  Although the Veteran did not file a formal notice of disagreement within one year of the April 2010 rating decision, he stated in an April 2011 statement that his psychiatric condition had worsened.  This is considered new and material evidence and accordingly the February 2009 rating decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).


FINDING OF FACT

Prior to July 18, 2012, the Veteran's schizophrenia has been manifested by persistent delusions and hallucinations, as well as suicidal thoughts.  


CONCLUSION OF LAW

Prior to July 18, 2012, the criteria for a 100 percent rating for schizophrenia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants a 100 percent rating for service-connected schizophrenia.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

The Veteran contends that his psychiatric symptoms have been more severe than the currently assigned 70 percent rating for the period prior to July 18, 2012.  

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2013).  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Here, the Veteran's VA treatment records reveal that he reported that he hears voices.  He also sees "fog" in his bedroom and thinks that it is God.  He also reported that he feels the television is addressing him.  Additionally, he reported that he has a "special gift" that allows him to see something in advance of it happening.  See June 2009 and September 2009 VA treatment records.       

A January 2009 VA examination report revealed that the Veteran heard voices and noises approximately three to four times per week.  It was also noted that he saw "lights and clouds of smoke" that he thought was God approximately two to three times per week.  He also reported that he had daily sensations that someone was watching him.  Additionally, he noted that he had suicidal thoughts approximately three to four times per week.  Although the examiner stated that he did not have total occupational and social impairment due to his mental disorder, he opined that the Veteran had persistent delusions and hallucinations.  He also noted that the Veteran was tangential and circumstantial in his responses and that the Veteran was at risk of acting on the erroneous perceptions.    
A January 2010 VA examination report also acknowledged the Veteran's "chronic" paranoia and his daily feelings that someone was watching him.  The Veteran reported that he sees "flashes of light" on a daily basis and that he sees "spirits."  He also continued to hear voices at this time.

The June 2011 VA examination report noted that the Veteran hears voices on a weekly basis and that the sounds appear as if they are "coming from the atmosphere."  The voices tell him to "move over here . . ." and to "walk outside . . ."  The Veteran reported that the voices told him to hurt himself in the past but that he did not comply with the commands.  He also reported that he sees steam, fog, and lights at night.  Although the examiner opined that the Veteran's mental disorder did not manifest to total occupational and social impairment, the examiner specifically stated that the Veteran's delusions were persistent.          

A July 2012 private evaluator noted that the Veteran's speech was logical but that it was slow and hesitant.  The Veteran again reported that he "see things..." and that he feels someone is watching him.  The evaluator noted that the Veteran's mental condition had a marked impact on his occupational functioning.  An April 2015 private opinion noted that the Veteran's condition was severe and that his condition limited his ability to work.  

Thus in light of the evidence of record, the Board finds that the Veteran's psychiatric disability most closely approximates the criteria for a 100 percent rating prior to July 18, 2012.  A 100 percent rating is warranted when the Veteran has total occupational and social impairment due to such symptoms as persistent delusions or hallucinations.  Here, the Board finds that the several VA examination reports, as well as the VA treatment records and private medical evaluations, reveal that the Veteran experiences hallucinations and delusions on a persistent basis.  Additionally, the July 2012 and April 2015 private medical reports conclude that the Veteran's psychiatric disability has a significant impact on his occupational functioning.  As such, the Board finds that after resolving reasonable doubt in favor of the Veteran, his disability picture more closely approximates a 100 percent rating for the period prior to July 18, 2012. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU rating is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16.  However, in this decision, the Board grants 100 percent for schizophrenia for the period on appeal prior to July 18, 2012.  Schizophrenia is currently the Veteran's only service-connected disability.  As a 100 percent rating for schizophrenia is now in effect for the entirety of the appeal period, the award of entitlement to TDIU is not applicable.  


ORDER

Prior to July 18, 2012, a 100 percent disability rating for schizophrenia is granted, subject to the law and regulations governing payment of monetary benefits.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


